 1 DECONCINI MCDONALD YETWIN & LACY, P.C.
   2525 EAST BROADWAY BLVD., SUITE 200
 2 TUCSON, AZ 85716-5300
   Tel: (520) 322-5000
 3 Fax: (520) 322-5585
 4 Jody A. Corrales (AZ # 024869)
   jcorrales@dmyl.com
 5 Attorneys for PJK Food Service, LLC d/b/a Keany Produce & Gourmet
 6                        IN THE UNITED STATES BANKRUPTCY COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8 In re:                                                      (Chapter 11)
 9 ARCTIC CATERING, INC.,                              Case No. 2:18-bk-13118-EPB
10                    Debtor.                          PACA CLAIM OF PJK FOOD
                                                       SERVICE, LLC D/B/A KEANY
11                                                     PRODUCE & GOURMET

12                                                     [Related to Doc. No. 95]

13           PJK Food Service, LLC d/b/a Keany Produce & Gourmet (“Keany”) hereby files its

14 claim arising under the trust provision of the Perishable Agricultural Commodities Act
15 (“PACA”), 7 U.S.C. § 499e(c)(2), in accordance with the Order Setting and Notice of: Bar
16 Date for Filing Trust Claims under the Perishable Agricultural Commodities Act and the
17 Packers and Stockyards Act – January 4, 2019 [Doc. 95], and in support thereof, states as
18 follows:
19           1.       On October 25, 2018 (the “Petition Date”), Arctic Catering, Inc. (“Debtor”)

20 filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.
21           2.       Prepetition, Keany sold and delivered to Debtor, in interstate commerce or

22 contemplation thereof, goods and produce having a value of $11,606.87, of which
23 $10,626.72 is owed for wholesale quantities of produce, all of which has not been paid.
24 True and correct copies of Keany’s statement of account, a spreadsheet breaking out the
25 balances due for produce items and non-produce items, and unpaid invoices are attached
26 hereto as Exhibits A-C, respectively.


     I:\FILES\DOCS\FIRM05\456456\PLDG\13H1345.DOCX                                     Page 1 of 4
Case 2:18-bk-13118-EPB             Doc 105 Filed 01/03/19 Entered 01/03/19 14:57:13    Desc
                                    Main Document    Page 1 of 4
                                                                                1           3.       Debtor accepted the goods and produce from Keany, but failed to pay Keany
                                                                                2 the balance due, and currently owes Keany the principal amount of $10,626.72 under the
                                                                                3 PACA trust (the “PACA Claim”). See Exhibit B.
                                                                                4           4.       Keany is licensed under PACA and preserved its interest in the PACA trust
                                                                                5 by placing the requisite PACA trust preservation language on its invoices in accordance
                                                                                6 with 7 U.S.C. § 499e(c)(4). A true and correct copy of Keany’s PACA license information
                                                                                7 is attached hereto as Exhibit D; 1 see Invoices, Exhibit C.
                                                                                8           5.       Keany’s invoices entitle it to payment of interest on unpaid balances in the
                                                                                9 amount of 18% per annum, and for reimbursement of attorneys’ fees and costs. Id. Keany
DECONCINI MCDONALD YETWIN & LACY, P.C.




                                                                               10 reserves the right to assert accrued interest, and its attorneys’ fees and costs as part of its
                                                                               11 PACA Claim.
                                         2525 East Broadway Blvd., Suite 200




                                                                               12           6.       In asserting its PACA Claim, Keany does not waive, but rather expressly
                                               Tucson, AZ 85716-5300




                                                                               13 reserves all of its rights and remedies, including, without limitation, those it may have
                                                                               14 against any other entity or person or pursuant to applicable law. As to the Debtor, Keany
                                                                               15 does not waive, but rather expressly reserves, all of its rights and remedies in connection
                                                                               16 with its PACA Claim, including, without limitation, the following: (i) to fix, increase,
                                                                               17 amend and/or supplement the PACA Claim, the exhibits hereto, and/or any supporting
                                                                               18 documentation (ii) to assert that the PACA Claim, or any portion thereof, is secured,
                                                                               19 including, without limitation, by a right of setoff, recoupment, or otherwise, (iii) to assert
                                                                               20 that the PACA Claim, or any portion thereof, is an administrative expense of the Debtor’s
                                                                               21 estate, and (iv) to seek other relief from the Court, as Keany in its sole discretion deems
                                                                               22 appropriate.
                                                                               23           7.       Keany does not waive any rights, claims, actions, defenses, setoffs, or
                                                                               24 recoupments to which Keany is or may be entitled to under any agreements, in equity, or
                                                                               25 under any applicable law or otherwise, all of which rights, claims, actions, defenses, setoffs,
                                                                               26   1
                                                                                        PACA license information is published            by   the   USDA’s   Agricultural   Marketing   Service   at
                                                                                    http://apps.ams.usda.gov/pacasearch/default.aspx.

                                                                                    In re Arctic Catering, Inc.; Case No. 2:18-bk-13118-EPB                                             Page 2 of 4
                                                                               Case 2:18-bk-13118-EPB             Doc 105 Filed 01/03/19 Entered 01/03/19 14:57:13                      Desc
                                                                                                                   Main Document    Page 2 of 4
                                                                                1 and recoupments Keany expressly hereby asserts and preserves in these bankruptcy cases.
                                                                                2 Keany reserves all rights with respect to the prepetition non-produce balance due.
                                                                                3           8.       Keany continues to do business with Debtor postpetition, and reserves all
                                                                                4 rights with respect to postpetition balances due.
                                                                                5           RESPECTFULLY SUBMITTED this 3rd day of January, 2019.
                                                                                6                                                        DECONCINI MCDONALD YETWIN & LACY, P.C.

                                                                                7
                                                                                                                                         By: /s/ Jody A. Corrales, #024869
                                                                                8                                                            Jody A. Corrales, Esq.
                                                                                                                                             Attorneys for PJK Food Service, LLC d/b/a
                                                                                9                                                            Keany Produce & Gourmet
DECONCINI MCDONALD YETWIN & LACY, P.C.




                                                                               10 ORIGINAL electronically filed this
                                                                                  3rd day of January, 2019, with:
                                                                               11
                                         2525 East Broadway Blvd., Suite 200




                                                                                  CLERK, UNITED STATES BANKRUPTCY COURT
                                                                               12 DISTRICT OF ARIZONA
                                               Tucson, AZ 85716-5300




                                                                                  https://ecf.azb.uscourts.gov
                                                                               13
                                                                               14 COPIES of the foregoing mailed via electronic or
                                                                                  U.S. Mail this 3rd day of January, 2019, to:
                                                                               15
                                                                                  Grant L. Cartwright
                                                                               16 Andrew A. Harnisch
                                                                                  May, Potenza, Baran & Gillespie, P.C.
                                                                                                             nd
                                                                               17 201 N. Central Avenue, 22 Floor
                                                                                  Phoenix, Arizona 85004
                                                                               18 gcartwright@maypotenza.com
                                                                                  aharnisch@maypotenza.com
                                                                               19 Attorneys for Debtor
                                                                               20 Steven N Berger
                                                                                  Engelman Berger, P.C.
                                                                               21 One Columbus Plaza, Suite 700
                                                                                  3636 N Central Avenue
                                                                               22 Phoenix, Az 85012-1985
                                                                                  Attorney for A.P. MacMillan; I.E. MacMillan; MacMillan Revocable Trust c/o Frederick
                                                                               23 and Lynn MacMillan; Randolf and Joann MacMillan; Jerry and Sandra Cox; and David
                                                                                  Gonzales
                                                                               24
                                                                                  Kevin J. Blakley
                                                                               25 Gammage & Burnham, P.L.C.
                                                                                  Two N. Central Ave., 15th Floor
                                                                               26 Phoenix, Az 85004
                                                                                  Attorney for Food Services of America


                                                                                    In re Arctic Catering, Inc.; Case No. 2:18-bk-13118-EPB                                  Page 3 of 4
                                                                               Case 2:18-bk-13118-EPB             Doc 105 Filed 01/03/19 Entered 01/03/19 14:57:13           Desc
                                                                                                                   Main Document    Page 3 of 4
                                                                                1 Carolyn J. Johnsen
                                                                                  Dickinson Wright Pllc
                                                                                2 1850 N. Central Avenue #1400
                                                                                  Phoenix, Az 85004-4568
                                                                                3 Attorney for Liquid Capital Exchange, Inc.
                                                                                4 Carl Dore, Jr
                                                                                  Dore Law Group Pc
                                                                                5 17171 Park Row Ste 160
                                                                                  Houston, Tx 77084
                                                                                6 Attorney for Stallion Rockies, Ltd.
                                                                                7 Emily Gildar Wagner
                                                                                  Snell & Wilmer, Llp
                                                                                8 400 E. Van Buren St., Ste 1900
                                                                                  Phoenix, Az 85004-2202
                                                                                9 Attorney for Triple B Corporation, d/b/a Charlie's Produce
DECONCINI MCDONALD YETWIN & LACY, P.C.




                                                                               10 Larry L. Watson
                                                                                  Office of the U.S. Trustee
                                                                               11 230 N. First Avenue, Suite 204
                                         2525 East Broadway Blvd., Suite 200




                                                                                  Phoenix, AZ 85003
                                                                               12 larry.watson@usdoj.gov
                                               Tucson, AZ 85716-5300




                                                                                  Attorney for U.S. Trustee
                                                                               13
                                                                               14 By /s/ Clarrissa Palma
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26


                                                                                    In re Arctic Catering, Inc.; Case No. 2:18-bk-13118-EPB                          Page 4 of 4
                                                                               Case 2:18-bk-13118-EPB             Doc 105 Filed 01/03/19 Entered 01/03/19 14:57:13   Desc
                                                                                                                   Main Document    Page 4 of 4
